Exhibit 10.3
 
Loan Agreement


Party 1: Morolling International (HK) Limited


Party 2: Moxian Malaysia Sdn Bhd


Both parties agree that Party 1 investment will be governed according to the
terms as follows:


1)  
Party 1 shall make a loan of RM 69,300 to Party 2 for a period of 12 months.
Party 1 shall transfer the loan to the designated account of Party 2 within
three days from date of execution of this Agreement.



2)  
Party 1 shall repay the total loan amount on the due date without interest.



3)  
This Agreement shall be governed by the laws of Hong Kong SAR.



4)  
This Agreement shall be executed in two copies, with each copy to be kept by
both parties.



Party 1:
Signature: /s/ Ng Kian Yong
Date: 1st September 2013


Party 2:
Signature: /s/ Chan Foo Weng
Date: 1st September 2013

